72 F.3d 126NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael J. CLINE, Plaintiff--Appellee,v.Thomas F. LESESNE;  L.J. Allen;  Parker Evatt;  TyroneSuber;  South Carolina Department of Corrections,Defendants--Appellants.
No. 95-6654.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1995.Decided Dec. 15, 1995.

L. Hunter Limbaugh, Robert Thomas King, WILLCOX, MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, South Carolina, for Appellants.
Michael J. Cline, Appellee Pro Se.
Appeal from the United States District Court for the District of South Carolina, at Florence.  Robert S. Carr, Magistrate Judge.  (CA-91-3492-19AJ, CA-92-726-19AJ)
Before HALL and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the magistrate judge's order assessing jury costs against them.*  We have reviewed the record and the magistrate judge's order and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Cline v. Lesesne, Nos.  CA-91-3492-19AJ;  CA-92-726-19AJ (D.S.C. Mar. 27, 1995).  We deny Appellee's motion to dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to trial before a magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993)